     Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 1 of 22 PageID: 1

  RECEIVED                                                                   FILED
  2018M*13/lXa2O
                                                                             JAN 312020
AT 8:30               M   UNITED STATES DISTRICT COURT                  AT9eO.__________
WiLLIAM T. WALSH, CLERK      DISTRICT OF NEW JERSEY                       WLL)AM T. WALSH
                                                                               CLERK      SW


  UNITED STATES OF AMERICA                :   Hon.   (K1’S)
                                              Crim.No. O\V
               V.
                                              18   U.S.C.   §   2
                                              18   U.S.C.   §   371
 REINALDO WILSON and                      :   18   U.S.C.   §   1349
 JEAN WILSON                              :   18   U.S.C.   §    1956(h)
                                              42   U.S.C.   §   l32Oa7b(b)(1)(B)



                                INDICTMENT

        The Grand Jury in and for the District of New Jersey, sitting at Newark,

 charges:

        1.    At all times relevant to this Indictment:

                             Individuals and Entities

              a.     Defendant REINALDO WILSON was a United States citizen

 who resided in Bayonne, New Jersey and Richmond Hill, Georgia.

              b.     Defendant JEAN WILSON was a United States citizen who

 resided in Bayonne, New Jersey and Richmond Hill, Georgia.

              c.     Person A owned and operated Company A, which was a

 patient recruiting company that purported to do business in Tampa, Florida

 and elsewhere.

              d.     Person B owned and operated Company B, which was an

 orthotic brace supplier that purported to do business in New York, New York.



                                          1
   Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 2 of 22 PageID: 2


              e.      Advantage Choice Care, LLC (“ACC”) was a New York Limited

Liability Company owned and operated by REINALDO WILSON and JEAN

WILSON that purported to do business in Bayonne, New Jersey and elsewhere.

              f.      Tele Medcare LLC (“Tele Medcare”) was a New York Limited

Liability Company owned and operated by REINALDO WILSON, JEAN WILSON,

and others that purported to do business in Bayonne, New Jersey and

elsewhere.

              g.      AIM Healtheare PA (“AIM” together with ACC and Tele

Medicare, the “ACC Network”) was a Maryland Corporation owned and operated

by REINALDO WILSON, JEAN WILSON, and others that purported to do

business in New Jersey and elsewhere.

              h.      REINALDO WILSON, JEAN WILSON, and others owned,

controlled, and/or operated the following entities, which were used in the

scheme:

                                                             Incorporation
             Entity              Date of Incorporation
                                                               Location

 Choice Care Medical, LLC           March 14, 2017            New Jersey


  Southeastern DME, LLC              March 6, 2018              Florida

 Medical Advocate Network,
                                    August 28, 2017           New Jersey
           LLC
     R&d Management
                                     June 12, 2018              Georgia
       Services, LLC
                               The Medicare Program

             i.       The Medicare program was a federal health care program

providing benefits to persons who were 65 years or older, or disabled.


                                         2
   Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 3 of 22 PageID: 3


Medicare was administered by the Centers for Medicare and Medicaid Services

(“CMS”), a federal agency under the United States Department of Health and

Human Services.     Individuals who received benefits under Medicare were

referred to as Medicare “beneficiaries.”

             j.    Medicare   was   a “Federal health care program” as defined in

Title 42, United States Code, Section 1320a-7b(f) and a “health care benefit

program” as defined in Title 18, United States Code, Section 24(b).

             k.    Medicare was divided into four parts which helped cover

specific services: hospital insurance (Part A), medical insurance (Part B),

Medicare Advantage (Part C), and prescription drug benefits (Part D).

             1.    Specifically, Medicare Part B covered medically necessary

physician office services and outpatient care, including the ordering of durable

medical equipment (“DME”), such as Off-The-Shelf (“OTS”) ankle braces, knee

braces, back braces, elbow braces, wrist braces, and hand braces (collectively,

“Braces”).   OTS braces require minimal self-adjustment for appropriate use

and do not require expertise in trimming, bending, molding, assembling, or

customizing to fit to the individual.

             m.    CMS contracted with various companies to receive,

adjudicate, process, and pay Medicare Part B claims, including claims for

braces.   CMS also contracted with Program Safeguard Contractors, or ZPICs,

which are contractors that investigate fraud, waste, and abuse.     As part of an

investigation, the Program Safeguard Contractor or ZPIC may conduct a

clinical review of medical records to ensure that payment is made only for

services that meet all Medicare coverage and medical necessity requirements.

                                           3
    Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 4 of 22 PageID: 4


              n.    Brace companies, physicians, and other health care

providers that provided services to Medicare beneficiaries were referred to as

Medicare “providers.”     To participate in Medicare, providers were required to

submit an application in which the providers agreed to abide by the policies

and procedures, rules, and regulations governing reimbursement.         To receive

Medicare funds, enrolled providers, together with their authorized agents,

employees, and contractors, were required to abide by all provisions of the

Social Security Act, the regulations promulgated under the Act, and applicable

policies, procedures, rules, and regulations issued by CMS and its authorized

agents and contractors.        Health care providers were given and provided with

online access to Medicare manuals and services bulletins describing proper

billing procedures and billing rules and regulations.

             o.     If Medicare approved a provider’s application, Medicare

assigned the provider a Medicare Provider Identification Number (“PIN” or

“provider number”).     A health care provider who was assigned a Medicare PIN

and provided services to beneficiaries was able to submit claims for

reimbursement to the Medicare contractor/carrier that included the PIN

assigned to that medical provider.      Payments under the Medicare program

were often made directly to a provider of the goods or services, rather than to a

Medicare beneficiary.    This payment occurred when the provider submitted the

claim to Medicare for payment, either directly or through a billing company.

             p.     Under Medicare Part B, claims for Braces were required to be

reasonable and medically necessary for the treatment or diagnosis of the

patient’s illness or injury.    Medicare used the term “ordering/referring”

                                            4
    Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 5 of 22 PageID: 5


provider to identiI the physician or nurse practitioner who ordered, referred,

or certified an item or service reported in that claim.   Individuals ordering or

referring these services were required to have the appropriate training,

qualifications, and licenses to provide such services.    A Medicare claim was

required to set forth, among other things, the beneficiary’s name, the date the

services were provided, the cost of the services, the name and identification

number of the physician or other health care provider who had ordered the

services, and the name and identification number of the Brace provider that

had provided the services.    Providers conveyed this information to Medicare by

submitting claims using billing codes and modifiers.

             q.    To be reimbursed from Medicare for Braces, the claim had to

be reasonable, medically necessary, documented, and actually provided as

represented to Medicare.     Medicare would not pay claims procured through

kickbacks and bribes.

             r.    Medicare regulations required health care providers enrolled

with Medicare to maintain complete and accurate patient medical records

reflecting the medical assessment and diagnoses of their patients, as well as

records documenting actual treatment of the patients to whom services were

provided and for whom claims for payment were submitted by the physician.

Medicare required complete and accurate patient medical records so that

Medicare could verify that the services were provided as described on the claim

form.   These records were required to be sufficient to permit Medicare, through

its contractors, to review the appropriateness of Medicare payments made to

the health care provider.

                                        5
    Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 6 of 22 PageID: 6


             s.        To receive reimbursement for a covered service from

Medicare, a provider submitted a claim, either electronically or using a form

(e.g., a CMS-1500 form or UB-92), containing the required information

appropriately identifying the provider, patient, and services rendered, among

other things.

                                       Telemedicine

             t.        Telemedicine provided a means of connecting patients to

health care providers by using telecommunications technology, such as video

or the telephone.

             u.        Telemedicine companies hired physicians and other health

care providers to furnish telemedicine services to individuals.           Telemedicine

companies typically paid health care providers a fee to conduct consultations

with patients.       In order to generate revenue, telemedicine companies typically

either billed the Medicare program or other health insurance program, or

offered a membership program to customers.

                v.     Medicare Part B covered expenses for specified telehealth

services if certain requirements were met.        These requirements included (a)

that the beneficiary was located in a rural area (outside a Metropolitan

Statistical Area or in a rural health professional shortage area); (b) that the

services were delivered via an interactive audio and video telecommunications

system; and (e) that the beneficiary was at a practitioner’s office or a specified

type of medical facility   —   not at a beneficiary’s home   —   during the telehealth

service furnished by a remote practitioner.



                                             6
    Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 7 of 22 PageID: 7


              w.        Some telemedicine companies offered membership programs

to patients who signed a contract for telemedicine services, paid a set dollar

amount per month, and paid a fee each time the customer had a telehealth

encounter with a physician.

                              COUNT ONE
(Conspiracy to Defraud the United States and Pay and Receive Kickbacks)

      2.      Paragraph 1 of this Indictment is re-alleged and incorporated by

reference as though fully set forth herein.

      3.      From in or around March 2017, and continuing through in or

around April 2019, in the District of New Jersey, and elsewhere, the

defendants,

                                 REINALDO WILSON and
                                     JEAN WILSON,
did intentionally and knowingly, combine, conspire, confederate, and agree

with each other, and others, known and unknown to the Grand Jury, to:

              a.        defraud the United States by cheating the United States

government and any of its agencies out of money and property, and by

impairing, impeding, obstructing, and defeating through deceitful and

dishonest means, the lawful government functions of the United States

Department of Health and Human Services in its administration and oversight

of Medicare; and

              b.        commit certain offenses against the United States, that is:

                   i.         to violate Title 42, United States Code, Section 1320a-

7b(b)(lflA)-(B), by knowingly and willfully soliciting and receiving remuneration,

specifically, kickbacks and bribes, directly and indirectly, overtly and covertly,


                                             7
    Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 8 of 22 PageID: 8


in return for referring individuals for the furnishing and arranging for the

furnishing of any item and service for which payment may he made in whole or

in part by Medicare, and in return for purchasing, leasing, ordering, and

arranging for and recommending purchasing, leasing, and ordering any good,

facility, service, and item for which payment may be made in whole or in part

under a Federal health care program; and

                 ii.      to violate Title 42, United States Code, Section 1320a-

7h(b)(2)(A)-(B), by knowingly and willfully offering and paying remuneration,

specifically, kickbacks and bribes, directly and indirectly, overtly and covertly,

in return for referring individuals for the furnishing and arranging for the

furnishing of any item and service for which payment may be made in whole or

in part by Medicare, and in return for purchasing, leasing, ordering, and

arranging for and recommending purchasing, leasing, and ordering any good,

facility, service, and item for which payment may be made in whole or in part

under a Federal health care program.


                            Object of the Conspiracy

      4.     It was the object of the conspiracy for defendants REINALDO

WILSON, JEAN WILSON, and other co-conspirators to unlawfully enrich

themselves by, among other things:      (a) submitting or causing the submission

of false and fraudulent claims to Medicare for claims based on kickbacks and

bribes; (b) submitting or causing the submission of false and fraudulent claims

to Medicare for services that were (i) medically unnecessary; (ii) not eligible for

Medicare reimbursement; and/or (iii) not provided as represented; (c)

concealing the submission of false and fraudulent claims to Medicare and the
                                         8
   Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 9 of 22 PageID: 9


receipt and transfer of the proceeds from the fraud; and (d) diverting proceeds

of the fraud for the personal use and benefit of the defendants and their co

conspirators.

                    Manner and Means of the Conspiracy

      5.    The manner and means by which the defendants and their co

conspirators sought to accomplish the purpose of the conspiracy included,

among others, the following:

            a.    REINALDO WILSON and JEAN WILSON falsely certified to

Medicare that they would comply with all Medicare rules and regulations, and

federal laws, including that they wouki not knowingly present or cause to be

presented a false and fraudulent claim for payment by Medicare and that they

would comply with the Anti-Kickback statute.

            b.    REINALDO WILSON and JEAN WILSON created, owned,

and/or controlled the ACC Network.

            c.    REINALDO WILSON, JEAN WILSON, and others, through the

ACC Network, recruited, hired, and paid health care providers, in the District of

New Jersey and elsewhere, to order Braces for Medicare beneficiaries.

            d.    REINALDO WILSON, JEAN WILSON, and others solicited

and received illegal kickbacks and bribes from Person A, Person B, and others

in exchange for the ordering, arranging for, and recommending the ordering of

Braces for Medicare beneficiaries.

            e.    REINALDO WILSON, JEAN WILSON, and others caused the

ACC Network to receive Medicare beneficiary information in order for the ACC

Network health care providers to sign Brace orders.

                                       9
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 10 of 22 PageID: 10


             f.    REINALDO WILSON, JEAN WILSON, and others facilitated

ordering of braces by refraining from charging a fee to Medicare beneficiaries or

billing Medicare for purported telemedicine consultations conducted by the

ACC Network health care providers.

             g.    REINALDO WILSON, JEAN WILSON, and others, through the

ACC Network, paid health care providers to order Braces for Medicare

beneficiaries that were procured through the payment of kickbacks and bribes,

medically unnecessary, ineligible for Medicare reimbursement, and/or not

provided as represented.

             h.    REINALDO WILSON, JEAN WILSON, and others transferred

brace orders to Brace providers, Person A, Person B, recruiters, and others to

support false and fraudulent claims to Medicare that were submitted by Brace

providers, located in the District of New Jersey and elsewhere.

            i.     REINALDO WILSON, JEAN WILSON, and others concealed

and disguised the payment and receipt of illegal kickbacks and bribes from the

United States Department of Health and Human Services by causing them to

be paid to the ACC Network indirectly through nominee companies and bank

accounts, opened by REINALDO WILSON, JEAN WILSON and others.

            j.     REINALDO WILSON, JEAN WILSON, and others falsified,

fabricated, altered, and caused the falsification, fabrication, and alteration of

Brace orders and other records all to support claims for Braces that were

obtained through illegal kickbacks and bribes, medically unnecessary, not

eligible for Medicare reimbursement, and/or not provided as represented.



                                        10
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 11 of 22 PageID: 11


            k.     REINALDO WILSON, JEAN WILSON, and others also

concealed and disguised the scheme from the United States Department of

Health and Human Services by entering into sham contracts and agreements,

labeling kickback and bribe payments as “medical” and “consultation”

expenditures.

            1.     REINALDO WILSON, JEAN WILSON, and others caused the

Brace providers to submit, and cause the submission of, an amount in excess

of $56 million for Brace orders that were obtained through illegal kickbacks

and bribes, medically unnecessary, not eligible for Medicare reimbursement,

and/or not provided as represented.       Medicare paid these Brace providers in

excess of $28 million for these claims.


                                   Overt Acts

      6.    In furtherance of the conspiracy and in order to accomplish the

objects thereof, REINALDO WILSON, JEAN WILSON, and their co-conspirators

committed and caused the commission of the following overt acts in the

District of New Jersey and elsewhere:

      a.    In or around March 2017, REINALDO WILSON, JEAN WILSON,

and others solicited and received an illegal kickback and bribe from Person A,

and others in the form of a wire to ACC’s bank account ending in x08 13 in the

approximate amount of $18,000.

      b.    In or around July 2017, REINALDO WILSON, JEAN WILSON, and

others solicited and received an illegal kickback and bribe from Person A, and

others in the form of a wire to ACC’s bank account ending in x0813 in the

approximate amount of $34,920.
                                          11
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 12 of 22 PageID: 12


      c.      In or around December 2018, REINALDO WILSON, JEAN WILSON,

and others solicited and received an illegal kickback and bribe from Person A,

and others in the form of a wire to AIM’s bank account ending in x5326 in the

approximate amount of $5,000.

      d.      In or around January 2019, REINALDO WILSON, JEAN WILSON,

and others solicited and received an illegal kickback and bribe from Person A,

and others in the form of a wire to AIM’s bank account ending in x5326 in the

approximate amount of $3,465.


      In violation of Title 18, United States Code, Section 371.

                                COUNT TWO
           (Conspiracy to Commit Health Care Fraud and Wire Fraud)

      7.      Paragraphs 1, and 4 through 6 of the Indictment are re-alleged and

incorporated by reference as though fully set forth herein.

      8.      From in or around March 2017, and continuing through in or

around April 2019, in the District of New Jersey, and elsewhere, the

defendants,


                             REINALDO WILSON, and
                                 JEAN WILSON

did willfully, that is, with the intent to further the objects of the conspiracy,

and knowingly combine, conspire, confederate, and agree with each other, and

others known and unknown to the Grand Jury, to commit certain offenses

against the United States, that is:

             a.     to knowingly and willfully execute a scheme and artifice to

defraud a health care benefit program affecting commerce, as defined in Title


                                         12
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 13 of 22 PageID: 13


18, United States Code, Section 24(b), that is, Medicare, and to obtain, by

means of materially false and fraudulent pretenses, representations, and

promises, money and property owned by, and under the custody and control

of, said health care benefit programs, in connection with the delivery of and

payment for health care benefits, items, and services, contrary to Title 18,

United States Code, 1347; and

           b.      to knowingly and with the intent to defraud, devise and

intend to devise a scheme and artifice to defraud, and for obtaining money and

property by means of materially false and fraudulent pretenses,

representations, and promises, knowing that the pretenses, representations,

and promises were false and fraudulent when made, and to knowingly transmit

and cause to be transmitted, by means of wire communication in interstate

commerce, writings, signs, signals, pictures, and sounds for the purpose of

executing such scheme and artifice to defraud, contrary to Title 18, United

States Code, Section 1343.


                             Object of the Conspiracy

      9.    It was the object of the conspiracy for REINALDO WILSON, JEAN

WILSON, and other co-conspirators to unlawfully enrich themselves by, among

other things: (a) submitting or causing the submission of false and fraudulent

claims to Medicare for claims based on kickbacks and bribes; (b) submitting or

causing the submission of false and fraudulent claims to Medicare for services

that were (i) medically unnecessary; (ii) not eligible for Medicare

reimbursement; and/or (iii) not provided as represented; (c) concealing the

submission of false and fraudulent claims to Medicare and the receipt and
                                         13
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 14 of 22 PageID: 14


transfer of the proceeds from the fraud; and (d) diverting proceeds of the fraud

for the personal use and benefit of the defendants and their co-conspirators.


                    Manner and Means of the Conspiracy

      10.   The manner and means by which the REINALDO WILSON, JEAN

WILSON, and their co-conspirators sought to accomplish the purpose of the

conspiracy included, among others, the following:

            a.    REINALDO WILSON and JEAN WILSON falsely certified to

Medicare that they would comply with all Medicare rules and regulations, and

federal laws, including that they would not knowingly present or cause to be

presented a false and fraudulent claim for payment by Medicare and that they

would comply with the Anti-Kickback statute.

            b.     REINALDO WILSON and JEAN WILSON created, owned,

and/or controlled the ACC Network.

            c.     REINALDO WILSON, JEAN WILSON, and others, through the

ACC Network, recruited, hired, and paid health care providers, in the District of

New Jersey and elsewhere, to order Braces for Medicare beneficiaries.

            d.     REINALDO WILSON, JEAN WILSON, and others solicited

and received illegal kickbacks and bribes from Person A, Person B, and others

in exchange for the ordering, arranging for, and recommending the ordering of

Braces for Medicare beneficiaries.

            e.     REINALDO WILSON, JEAN WILSON, and others caused the

ACC Network to receive Medicare beneficiary information in order for the ACC

Network health care providers to sign Brace orders.



                                       14
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 15 of 22 PageID: 15


            f.     REINALDO WILSON, JEAN WILSON, and others facilitated

ordering of braces by refraining from charging a fee to Medicare beneficiaries or

billing Medicare for purported telemedicine consultations conducted by the

ACC Network health care providers.

            g.     REINALDO WILSON, JEAN WILSON, and others, through the

ACC Network, paid health care providers to order Braces for Medicare

beneficiaries that were procured through the payment of kickbacks and bribes,

medically unnecessary, ineligible for Medicare reimbursement, and/or not

provided as represented.

            h.     REINALDO WILSON, JEAN WILSON, and others transferred

brace orders to Brace providers, Person A, Person B, recruiters, and others to

support false and fraudulent claims to Medicare that were submitted by Brace

providers, located in the District of New Jersey and elsewhere.

            i.     REINALDO WILSON, JEAN WILSON, and others concealed

and disguised the payment and receipt of illegal kickbacks and bribes from the

United States Department of Health and Human Services by causing them to

be paid to the ACC Network indirectly through nominee companies and bank

accounts, opened by REINALDO WILSON, JEAN WILSON, and others.

            j.     REINALDO WILSON, JEAN WILSON, and others falsified,

fabricated, altered, and caused the falsification, fabrication, and alteration of

Brace orders and other records all to support claims for Braces that were

obtained through illegal kickbacks and bribes, medically unnecessary, not

eligible for Medicare reimbursement, and/or not provided as represented.



                                         15
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 16 of 22 PageID: 16


            k.    REINALDO WILSON, JEAN WILSON, and others also

concealed and disguised the scheme from the United States Department of

Health and Human Services by entering into sham contracts and agreements,

labeling kickback and bribe payments as “medical” and “consultation”

expenditures.

            1.    REINALDO WILSON, JEAN WILSON, and others caused the

Brace providers to submit, and cause the submission of, an amount in excess

of approximately $56 million for Brace orders that were obtained through

illegal kickbacks and bribes, medically unnecessary, not eligible for Medicare

reimbursement, and/or not provided as represented.      Medicare paid these

Brace providers approximately in excess of $28 million for these claims.

            m.    REINALDO WILSON, JEAN WILSON, and others, through the

use of interstate wires, caused Medicare to make payments for services that

were obtained through illegal kickbacks and bribes, medically unnecessary, not

eligible for Medicare reimbursement, and/or not provided as represented.


      In violation of Title 18, United States Code, Section 1349.




                                       16
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 17 of 22 PageID: 17




                          COUNTS THREE THROUGH FIVE
                (Soliciting and Receiving of Health Care Kickbacks)

        11.     Paragraphs 1, 4 through 6, 7, and 8 of this Indictment are re

alleged and incorporated by reference as though fully set forth herein.

        12.     On or about the dates set forth below, in the District of New

Jersey, and elsewhere, the defendants,

                               REINALDO WILSON and
                                   JEAN WILSON

did knowingly and willfully solicit and receive remuneration, including

kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and

in kind, in return for purchasing, leasing, ordering, and arranging for and

recommending purchasing, leasing, and ordering any good, facility, service,

and item for which payment may be made in whole and in part under a federal

health care program, as defined by 42 U.S.C. § 1320a-7b(f), namely, Medicare,

as follows:


 Count                           Originating
                   Date                                  Payee             Amount
                                  Account
   3          March 17, 2017     Company A                ACC              $18,000

   4          July 17, 2017       Company A               ACC              $34,920

    r          December 10,
    0                             Company B               AIM              $5,000
                  2018

        In violation of 42 U.S.C. § 1320a-7b(bfll)(B) and 18 U.S.C. § 2.




                                           17
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 18 of 22 PageID: 18


                                COUNT SIX
                 (Conspiracy to Commit Money Laundering)

      13.   Paragraphs 1, 4 through 6, 7, and 8 of this Indictment are re

alleged and incorporated by reference as though fully set forth herein.

      14.   From in or around March 2017 through in or around the April

2019, in the District of New Jersey, and elsewhere, the defendants,


                            REINALDO WILSON and
                                JEAN WILSON


did knowingly, combine, conspire, confederate, and agree with each other, and

others known and unknown, to commit certain offenses against the United

States in violation of Title 18, United States Code, Section 1956, that is: to

knowingly engage and attempt to engage, in monetary transactions by, through

or to a financial institution, affecting interstate and foreign commerce, in

criminally derived property of a value greater than $10,000 and such property

having been derived from a specified unlawful activity, that is, conspiracy to

defraud the United States and pay and receive kickbacks relating to a health

care benefit program, namely, Medicare, in violation of Title 18, United States

Code, Section 371, and conspiracy to commit health care fraud and wire fraud,

in violation of Title 18, United States Code, Section 1349, contrary to Title 18,

United States Code, Section 1957.

      In violation of Title 18, United States Code, Section 1956(h).




                                        18
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 19 of 22 PageID: 19


                          FORFEITURE ALLEGATION
                      (Counts One, Three, Four, and Five)

       15.   Upon conviction of one or more of the Federal health care offenses

as defined in 18 U.S.C.   § 24 alleged in Counts One, Three, Four, and Five of
this Indictment, the defendants,


                              REINALDO WILSON and
                                  JEAN WILSON

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(7), all property,

real and personal, the defendants obtained that constitutes or is derived, directly

and indirectly, from gross proceeds traceable to the commission of such offense,

and all property traceable to such property.

                           FORFEITURE ALLEGATION
                                 (Count Two)

      16.    Upon conviction of the conspiracy offense in violation of 18 U.S.C.

§ 1349 alleged in count Two of this Indictment, the defendants,

                             REINALDO WILSON and
                                 JEAN WILSON
shall forfeit to the United States:

             a.    As to the conspiracy to violate 18 U.S.C. § 1347, pursuant to

18 U.S.C. § 982(a)(7), all property, real and personal, the defendants obtained

that constitutes or is derived, directly and indirectly, from gross proceeds

traceable to the commission of the conspiracy to violate 18 U.S.C. § 1347, and

all property traceable to such property; and

             b.    As to the conspiracy to violate 18 U.S.C. § 1343, pursuant to

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), all property, real and

personal, the defendants obtained that constitutes or is derived from proceeds
                                        19
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 20 of 22 PageID: 20


traceable to the commission of the conspiracy to violate 18 U.S.C.     § 1343, and
all property traceable to such property.

                           FORFEITURE ALLEGATION
                                 (Count Six)

      17.     Upon conviction of the money laundering conspiracy offense in

violation of 18 U.S.C.   § 1956(h) alleged in Count Six of this Indictment, the
defendants,

                              REINALDO WILSON. and
                                  JEAN WILSON

shall forfeit to the United States, pursuant to 18 U.S.C.   § 982(a)(1), all
property, real and personal, involved in the money laundering conspiracy

offense, and all property traceable to such property.


                          Substitute Assets Provision
                    (Applicable to All Forfeiture Allegations)

      18.     If any of the above-described forfeitable property, as a result of any

act or omission of the defendant(s):

              c.    cannot be located upon the exercise of due diligence;

              d.    has been transferred or sold to, or deposited with, a third

person;

              e.    has been placed beyond the jurisdiction of the Court;

              f.    has been substantially diminished in value; or

              g.    has been commingled with other property which cannot be

subdivided without difficulty;




                                         20
  Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 21 of 22 PageID: 21


it is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 18 United States Code, Section 982(b),

to seek forfeiture of any other property of defendants REINALDO WILSON and

JEAN WILSON up to the value of the forfeitable property described above.




                                                 A True Bill,



                                                     p


RACHAEL A. HONIG
Attorney for the United States,
Acting Under Authority Conferred
By 28 U.S.C. § 515

ALLAN MEDINA
Chief, Healthcare Fraud Unit
Cr nal Division, r ud Section


DKREN C. HAL        RSON
Trial Attorney
Criminal Division, Fraud Section




                                      21
                          CASE NUMBER:        ‘O   ill (tcr’)
                           United States District Court
                             District of New Jersey

                          UNITED STATES OF AMERICA

                                         V.


                      REINALDO WILSON and JEAN WILSON


                                 INDICTMENT FOR

        18 U.S.C.   § 371, 18 U.S.C. § 1349, 42 U.S.C. § 1320a-Th(b)(1)(B),
                        18 U.S.C. § 2, and 18 U.S.C. 1956(h)

                                  A True Bill,




                                 RACHAEL A. HONIG
Attorney for the United States, Acting Under Authority Conferred By 28 U.S.C.   § 515
                           FOR THE DISTRICT OF NEW JERSEY

                                DARREN C. HALVERSON
                                   TRIAL ATTORNEY
                                NEWARK, NEW JERSEY
                                   202-880-2233
                                                                                        Case 2:20-cr-00111-KM Document 1 Filed 01/31/20 Page 22 of 22 PageID: 22
